      Case 5:20-cv-00455-EJD Document 35 Filed 09/21/20 Page 1 of 13



 1   XAVIER BECERRA
     Attorney General of California
 2   NICKLAS A. AKERS
     Senior Assistant Attorney General
 3   BERNARD A. ESKANDARI (SBN 244395)
     Supervising Deputy Attorney General
 4   AMOS E. HARTSTON (SBN 186471)
     DANIEL A. OSBORN (SBN 311037)
 5   CHRISTOPHER M. LAPINIG (SBN 322141)
     Deputy Attorneys General
 6   300 South Spring Street, Suite 1702
     Los Angeles, CA 90013
 7   Tel: (213) 269-6348
     Fax: (213) 897-4951
 8   Email: amos.hartston@doj.ca.gov

 9   Attorneys for Plaintiff the People of the State of
     California
10
     [See signature page for the complete list of parties
11   represented. Civ. L.R. 3-4(a)(1).]

12                             IN THE UNITED STATES DISTRICT COURT

13                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

14                                             SAN JOSE DIVISION

15

16   AMERICAN FEDERATION OF                                    Case No. 20-cv-00455-EJD
     TEACHERS, et al.,
17
                     Plaintiffs,
18
            v.
19
     ELISABETH DEVOS, et al.,
20
                     Defendants.
21

22   THE PEOPLE OF THE STATE OF                                Case No. 20-cv-01889-EJD
     CALIFORNIA,
23                                                             JOINT CASE MANAGEMENT
                     Plaintiff,                                STATEMENT AND [PROPOSED]
24                                                             ORDER
            v.
25                                                             Date:           October 1, 2020
     BETSY DEVOS, et al.,                                      Time:           10:00 a.m.
26                                                             Courtroom:      4, 5th Floor
                     Defendants.                               Judge:          Hon. Edward J. Davila
27

28

              Joint Case Management Statement and [Proposed] Order – Case Nos. 20-cv-01889-EJD, 20-cv-01889-EJD
       Case 5:20-cv-00455-EJD Document 35 Filed 09/21/20 Page 2 of 13



 1                               JOINT CASE MANAGEMENT STATEMENT
 2         The parties to the above-captioned actions submit this Joint Case Management Statement

 3   and [Proposed] Order pursuant to the Standing Order for All Judges of the Northern District of

 4   California and Civil Local Rule 16-9. Undersigned counsel for Plaintiff the People for the State of

 5   California (“California”); counsel for Plaintiffs American Federation of Teachers, California

 6   Federation of Teachers, Isai Baltezar, and Julie Cho (“AFT Plaintiffs,” and together with

 7   California, the “Related Case Plaintiffs”); and counsel for Defendants Secretary Betsy DeVos and

 8   the United States Department of Education (“Defendants” or “ED”) have discussed the items

 9   enumerated in the Court’s Standing Order and respectfully submit the following joint statement.

10         1.         Jurisdiction and Service

11         This is an Administrative Procedure Act (“APA”) case filed under 5 U.S.C. §§ 701–706.

12   This Court has federal question jurisdiction over this action because it is a case arising under

13   federal law. 28 U.S.C. § 1331. There are no issues regarding personal jurisdiction or venue. No

14   parties remain to be served.

15         Related Case Plaintiffs’ position:

16         Defendants previously moved this Court to dismiss these actions under Federal Rule of

17   Civil Procedure 12(b)(1), arguing that the Related Case Plaintiffs lacked Article III standing.

18   Having considered the parties’ briefs and having had the benefit of oral argument, the Court

19   issued an order granting in part and denying in part Defendants’ motion to dismiss on September

20   3, 2020. [Cal. Dkt. 29; AFT Dkt. 33.]

21         Defendants’ motion for leave to file a motion for partial reconsideration does not raise any

22   new facts or law, but improperly seeks to reargue their motions to dismiss. The Related Case

23   Plaintiffs object to Defendants use of the Case Management Statement for argument.

24         Defendants’ position:

25         Defendants contest the Court’s subject matter jurisdiction over these actions based on the

26   Related Case Plaintiffs’ lack of Article III standing. In response to Defendants’ motion to dismiss

27   these actions on that basis, the Court previously agreed that it lacks subject matter jurisdiction

28   over the substantive claims presented in this action. On that basis, the Court dismissed the AFT
                                                        1
                Joint Case Management Statement and [Proposed] Order – Case Nos. 20-cv-01889-EJD, 20-cv-01889-EJD
       Case 5:20-cv-00455-EJD Document 35 Filed 09/21/20 Page 3 of 13



 1   Plaintiffs’ Counts 1–10, as well as California’s Disclosure Claims and Eligibility Claims. Order

 2   of Sept. 3, 2020, at 17, 20, 23.

 3         Defendants continue to contest the Court’s subject matter jurisdiction over the Related Case

 4   Plaintiffs’ remaining claims through Defendants’ motion for leave to file a motion for partial

 5   reconsideration of the Court’s September 3, 2020 Order, which remains pending. Contrary to the

 6   Related Case Plaintiffs’ assertion, Defendants’ motion for leave does not reargue their motions to

 7   dismiss but points out dispositive issues that the Court’s September 3, 2020, Order left

 8   unresolved, including whether the claims that it deemed procedural had identified a legitimate

 9   concrete interest or were redressable, and whether California’s characterization of its APA

10   arguments as identifying procedural harm was correct in light of Defendants’ arguments and the

11   weight of authority to the contrary, as well as the inconsistency between California’s position and

12   that of the AFT Plaintiffs, who did not argue that their similar APA claims were procedural.

13         Because the Court’s subject matter jurisdiction remains at issue, Defendants request that no

14   proceedings on the merits take place until Defendants’ pending motions are resolved.

15         2.         Facts

16         Under Title IV of the Higher Education Act, eligible institutions of higher education

17   offering eligible postsecondary educational programs may apply and obtain approval from ED to

18   participate in Title IV student financial aid programs (thereby allowing students to receive federal

19   student loans and grants). Title IV includes within its definition of “eligible program” a

20   postsecondary program that, among other things, “provides a program of training to prepare

21   students for gainful employment in a recognized profession.” 20 U.S.C. § 1088(b)(1)(A)(i). Title

22   IV also defines “proprietary institution of higher education” as a school that, among other things,

23   “provides an eligible program of training to prepare students for gainful employment in a

24   recognized occupation.” 20 U.S.C. § 1002(b)(1)(A)(i). In 2014, ED adopted regulations to

25   implement these statutory definitions. See Program Integrity: Gainful Employment, 79 Fed. Reg.

26   64,890 (Oct. 31, 2014), corrected by 79 Fed. Reg. 71,957 (Dec. 4, 2014) (collectively, the “2014

27   Gainful Employment Rule”). The 2014 Gainful Employment Rule set forth criteria and

28   requirements for certain programs to become and remain eligible for Title IV participation. In
                                                    2
                Joint Case Management Statement and [Proposed] Order – Case Nos. 20-cv-01889-EJD, 20-cv-01889-EJD
       Case 5:20-cv-00455-EJD Document 35 Filed 09/21/20 Page 4 of 13



 1   2019, ED published a final rule rescinding the 2014 Gainful Employment Rule in its entirety. See

 2   generally Program Integrity: Gainful Employment, 84 Fed. Reg. 31,392 (July 1, 2019) (the “2019

 3   Rule”).

 4         The Related Case Plaintiffs have filed their respective actions under the APA, 5 U.S.C.

 5   §§ 701–706, to challenge the lawfulness of the 2019 Rule rescinding the 2014 Gainful

 6   Employment Rule in its entirety.

 7         3.         Legal Issues

 8         Related Case Plaintiffs’ position:

 9         The sole legal issue is whether ED’s repeal of the 2014 Gainful Employment Rule in its

10   entirety complies with the APA and the Higher Education Act.

11         With respect to standing, the Related Case Plaintiffs object to Defendants’ use of the Case

12   Management Statement to reargue issues previously decided by this Court.

13         AFT Plaintiffs also dispute Defendants’ repeated contention that the September 3, 2020,

14   Order dismissed all but Count 11 of their Complaint. To the contrary, the plain text of the Court’s

15   Order dismissed only the “Disclosure Claims,” defined by the Court as ¶¶ 374–89 of the AFT

16   Complaint (corresponding to Count 4), and the “Eligibility Claims,” defined by the Court as

17   ¶¶ 390–441 of the AFT Complaint (corresponding to Counts 5–10). See Order [Dkt. 29] at 13

18   (defining claims); id. at 17 (dismissing “Disclosure Claims”); id. at 20 (dismissing “Eligibility

19   Claims”); see also Defs.’ Mot. to Dismiss AFT’s Compl. [AFT Dkt. 26] at 9 (dividing claims into

20   three categories, Counts 1-3, Count 4, and Counts 5-11, but not squarely raising why AFT

21   Plaintiffs did not have standing to bring Counts 1-3). Nevertheless, the Court’s Order did not

22   address Counts 1-3.

23         Defendants’ position:

24         In light of Defendants’ motion for leave to file a motion for partial reconsideration of the

25   Court’s Order of September 3, 2020, the Related Case Plaintiffs’ Article III standing to raise their

26   remaining claims continues to be at issue. The Court’s subject matter jurisdiction should be

27   decided before the parties address the merits of the remaining claims. Defendants therefore

28   request that their motion for leave to file a motion for partial reconsideration, and any motion for
                                                         3
                Joint Case Management Statement and [Proposed] Order – Case Nos. 20-cv-01889-EJD, 20-cv-01889-EJD
       Case 5:20-cv-00455-EJD Document 35 Filed 09/21/20 Page 5 of 13



 1   partial reconsideration that Defendants are permitted to file, be resolved before any further

 2   proceedings in the case.

 3           Counts 1–10 of the AFT Plaintiffs’ Complaint are no longer at issue following the Court’s

 4   dismissal of those claims in its September 3, 2020, Order. Defendants disagree that the Court’s

 5   Order failed to dismiss Counts 1-3. Those Counts raised substantive challenges to the 2019 Rule’s

 6   rescission of both the disclosure and eligibility frameworks of the 2014 GE Rule based on alleged

 7   underlying defects that arguably would apply to both. In their motion to dismiss, Defendants

 8   therefore explained that Counts 1-3 qualified as Disclosure Claims “in part” and Eligibility

 9   Claims “in part.” AFT Mot. to Dismiss [Dkt. #26], at 10-11. Moreover, in contrast to their

10   argument regarding Count 11, the AFT Plaintiffs never argued that Counts 1-3 are procedural, nor

11   that those Counts somehow fell outside the scope of Defendants’ motion to dismiss. The Court

12   squarely held that the AFT Plaintiffs lacked standing to assert either their Disclosure Claims or

13   their Eligibility Claims, so Counts 1-3 are included among those claims that the Court dismissed.

14           Thus, the AFT Plaintiffs’ sole remaining claim, set forth in Count 11 of their Complaint, is

15   that the 2019 Rule is arbitrary, capricious, or otherwise not in accordance with law based on its

16   alleged failure to make public during the notice and comment period the technical studies and

17   data upon which the 2019 Rule relied, in violation of 5 U.S.C. § 553. AFT Compl. ¶¶ 443–46.

18           California’s Disclosure Claims and Eligibility Claims are no longer at issue following the

19   Court’s dismissal of those claims in its September 3, 2020, Order. The claims that the Court

20   allowed to proceed, on the basis that they identified procedural harm, are set forth in ¶¶ 134–43 of

21   California’s Complaint. These claims assert that the 2019 Rule is arbitrary, capricious, or

22   otherwise not in accordance with law because the Department allegedly “failed to engage in

23   reasoned decisionmaking based on the record before it,” Cal. Compl. ¶ 143, in the following

24   ways:

25                   That the 2019 Rule allegedly “contradict[ed] the uniform holdings of the federal

26                    courts, without considering or even acknowledging those holdings.” Cal. Compl.

27                    ¶ 134.

28                   That the 2019 Rule allegedly “fail[ed] to sufficiently acknowledge and justify its
                                                         4
                Joint Case Management Statement and [Proposed] Order – Case Nos. 20-cv-01889-EJD, 20-cv-01889-EJD
       Case 5:20-cv-00455-EJD Document 35 Filed 09/21/20 Page 6 of 13



 1                    own changed interpretation of the statutory GE phrase.” Id. ¶ 135.

 2                   That the 2019 Rule was allegedly “based . . . on [the] view that the 2014 GE Rule

 3                    disproportionately impacted for-profit schools.” Id. ¶ 136.

 4                   That the 2019 Rule allegedly “eliminate[ed] the Disclosure Requirements without

 5                    reasonable explanation or consideration of regulatory alternatives,” and “rel[ied]

 6                    on non-specific, non-binding plans for disclosure of information through a wholly

 7                    separate source.” Id. ¶ 137.

 8                   That the 2019 Rule allegedly “eliminate[ed] the Eligibility Metrics and thresholds

 9                    without consideration of obvious and known alternatives,” and “chang[ed] its

10                    position regarding the Eligibility Metrics and thresholds without adequate

11                    explanation or good reason.” Id. ¶ 138.

12                   That the 2019 Rule allegedly “eliminat[ed] the Certification Requirement without

13                    consideration of obvious and known alternatives,” and “chang[ed] its position

14                    regarding the Certification Requirements without adequate explanation or good

15                    reason.” Id. ¶ 139.

16                   That the 2019 Rule was allegedly issued “without adequate factual support or

17                    substantial evidence to support its assertions.” Id. ¶ 140.

18                   That the 2019 Rule allegedly “repeatedly disparage[ed] the accuracy, reliability,

19                    and validity of the 2014 GE Rule’s metrics.” Id. ¶ 141.

20                   That the 2019 Rule allegedly “fail[ed] to sufficiently justify or even acknowledge

21                    its simultaneous embrace of the 2014 GE Rule to reduce student-borrower debt

22                    relief.” Id. ¶ 142.

23         4.         Motions

24         Defendants previously moved this Court to dismiss these actions under Federal Rule of

25   Civil Procedure 12(b)(1), arguing that the Related Case Plaintiffs lacked Article III standing. The

26   Court issued an order granting in part and denying in part Defendants’ motion to dismiss on

27   September 3, 2020. [Cal. Dkt. 29; AFT Dkt. 33.]

28         On September 15, 2020, Defendants moved under Civil Local Rule 7-9 for leave to file a
                                                  5
                Joint Case Management Statement and [Proposed] Order – Case Nos. 20-cv-01889-EJD, 20-cv-01889-EJD
       Case 5:20-cv-00455-EJD Document 35 Filed 09/21/20 Page 7 of 13



 1   motion for partial reconsideration of the Court’s order. [Cal. Dkt. 30; AFT Dkt. 34.] The motion

 2   for leave is pending.

 3         Related Case Plaintiffs’ position:

 4         The Related Case Plaintiffs anticipate resolving this action through cross-motions for

 5   summary judgment based on the administrative record of the 2019 Rule. See Civ. L.R. 16-5.

 6         The Related Case Plaintiffs may find it appropriate to file additional motions related to

 7   Defendants’ yet-to-be-filed answers and administrative record.

 8         In connection with preparation of this Joint Case Management Statement, Defendants

 9   proposed waiving their answers. The Related Case Plaintiffs are considering this proposal and

10   will meet and confer with Defendants to see if any stipulations can be reached.

11         Defendants’ position:

12         Because Defendants’ motion for leave to file a motion for partial reconsideration of the

13   Court’s September 3, 2020, Order raises issues with respect to the Court’s subject matter

14   jurisdiction, Defendants believe that that motion, and any motion for partial reconsideration that

15   this Court permits to be filed, should be decided before any proceedings on the merits.

16         Should these cases proceed on the merits, Defendants agree with the Related Case Plaintiffs

17   that these actions should be resolved through cross-motions for summary judgment based on the

18   administrative record of the 2019 Rule.

19         Defendants are considering filing a motion under Fed. R. Civ. P. 12(f) to strike Plaintiffs’

20   complaints or, in the alternative, to waive or stay Defendants’ obligation to answer. Combined,

21   these complaints are 154 pages and 592 paragraphs long, calling into question their compliance

22   with Fed. R. Civ. P. 8(a). In addition, the answer plays no role in resolution of an APA case based

23   on an administrative record. E.g., G.G. ex rel. Gersten v. District of Columbia, 924 F. Supp. 2d

24   273, 282 n.3 (D.D.C. 2013) (“[I]n actions involving motions for summary judgment based on an

25   administrative record, the answer does not play a critical role in narrowing the issues.”); J.B. by &

26   through Belt v. D.C., 325 F. Supp. 3d 1, 7 (D.D.C. 2018) (same). The parties have met and

27   conferred regarding Defendants’ obligation to answer the Related Case Plaintiffs’ complaints, but

28   have not reached agreement.
                                                             6
              Joint Case Management Statement and [Proposed] Order – Case Nos. 20-cv-01889-EJD, 20-cv-01889-EJD
       Case 5:20-cv-00455-EJD Document 35 Filed 09/21/20 Page 8 of 13



 1         5.         Amendment of Pleadings

 2         The Related Case Plaintiffs do not currently anticipate amending their respective

 3   complaints.

 4         Defendants’ answers are currently due on October 3, 2020, pursuant to the Court’s April 8,

 5   2020, Orders extending Defendants’ deadlines under Civil Local Rule 16-5 up to and including

 6   thirty days after the disposition of Defendants’ motion to dismiss. [Cal. Dkt. 17; AFT Dkt. 23.]

 7   The parties jointly agree to extend the date for Defendants’ answer in connection with the jointly

 8   proposed case schedule set forth below.

 9         6.         Evidence Preservation

10         Counsel for the parties have reviewed the Guidelines Relating to the Discovery of

11   Electronically Stored Information (“ESI Guidelines”) and have met and conferred under Rule

12   26(f) regarding reasonable and proportionate steps taken to preserve evidence.

13         Counsel for Defendants have instructed their clients to preserve all evidence related to the

14   compilation of an appropriate administrative record.

15         The parties will continue to meet and confer regarding any other potential evidence

16   preservation issues.

17         7.         Disclosures

18         This proceeding is exempt from initial disclosures because it is an action for review on an

19   administrative record. Fed. R. Civ. P. 26(a)(1)(B)(i).

20         8.         Discovery

21         The parties currently anticipate that discovery will be unnecessary because this is an action

22   for review on an administrative record.

23         The parties will meet and confer regarding any potential evidence or discovery issues after

24   Defendants answer and file the administrative record.

25         9.         Class Actions

26         This is not a class action.

27         10.        Related Cases

28         The two above-captioned cases are related by order entered on April 1, 2020. [Cal. Dkt. 10;
                                                     7
                Joint Case Management Statement and [Proposed] Order – Case Nos. 20-cv-01889-EJD, 20-cv-01889-EJD
       Case 5:20-cv-00455-EJD Document 35 Filed 09/21/20 Page 9 of 13



 1   AFT Dkt. 25.]

 2         11.       Relief

 3         Together, the Related Case Plaintiffs seek declaratory and injunctive relief, including:

 4   (A) Declare that ED violated the APA by issuing the Repeal in a manner that is arbitrary,

 5   capricious, or otherwise not in accordance with law; (B) Hold unlawful, set aside, and vacate the

 6   Repeal; (C) Enjoin ED from implementing the Repeal; (D) Order ED to implement and enforce

 7   the 2014 Gainful Employment Rule; and (E) Grant other relief as the Court deems just and

 8   proper. Cal. Compl. ¶ 26; AFT Compl. at 121–22. AFT also seeks costs and reasonable attorneys’

 9   fees. AFT Compl. at 122.

10         Defendants deny that Plaintiffs are entitled to the requested relief, or any relief whatsoever,

11   and deny that the AFT Plaintiffs are entitled to costs or attorneys’ fees.

12         12.       Settlement and ADR

13         The parties do not believe there is a significant prospect for settlement or that ADR would

14   be productive at this time. The parties, through counsel, hereby respectfully request that this

15   Court relieve the parties from the ADR process and vacate all ADR-related deadlines and other

16   requirements in this litigation. See ADR L.R. 3-3(c).

17         13.       Consent to Magistrate Judge for All Purposes

18         The parties do not consent to have a magistrate judge conduct all further proceedings,

19   including trial and entry of judgment.

20         14.       Other References

21         The parties do not believe that this case is suitable for reference to binding arbitration, a

22   special master, or the Judicial Panel on Multidistrict Litigation.

23         15.       Narrowing of Issues

24         The parties do not believe that it is possible at this time to narrow the issues.

25         The parties will meet and confer regarding any potential issues that can be narrowed by

26   agreement or by motion or through stipulated facts after Defendants answer and file the

27   administrative record.

28         The parties do not believe it is appropriate to bifurcate issues, claims, or defenses.
                                                         8
              Joint Case Management Statement and [Proposed] Order – Case Nos. 20-cv-01889-EJD, 20-cv-01889-EJD
      Case 5:20-cv-00455-EJD Document 35 Filed 09/21/20 Page 10 of 13



 1         16.       Expedited Trial Procedure

 2         The parties anticipate that the merits of these actions will be decided on cross-motions for

 3   summary judgment because they are actions for review on an administrative record. Therefore,

 4   these are not the type of cases that can be handled under the Expedited Trial Procedure.

 5         17.       Scheduling

 6         Related Case Plaintiffs’ position:

 7         The Related Case Plaintiffs met and conferred with Defendants about a proposed case

 8   schedule. We jointly agreed to propose the following case schedule to the Court:

 9                  Monday, December 7, 2020: Defendants’ deadline to file an answer in each case.

10                  Monday, December 17, 2020: Defendants’ deadline to file a certified copy of the

11                   administrative record in each case.

12                  Thursday, January 28, 2021: Deadline for the Related Case Plaintiffs to move for

13                   summary judgment.

14                  Thursday, February 25, 2021: Deadline for Defendants to file their combined

15                   cross-motions for summary judgment and oppositions to the Related Case

16                   Plaintiffs’ motions.

17                  Thursday, March 25, 2021: Deadline for the Related Case Plaintiffs to file reply

18                   briefs.

19                  Thursday, April 22, 2021: Deadline for Defendants to file cross-reply briefs.

20         The Related Case Plaintiffs will file separate papers and Defendants will respond and cross-

21   move separately in each action. At this time, the parties do not anticipate joint briefing.

22         Defendants’ position:

23         Defendants believe that Defendants’ motion for leave and, if the motion for leave is

24   granted, Defendants’ motion for partial reconsideration, should be resolved before any further

25   proceedings in the case. Because Defendants’ motion for partial reconsideration seeks partial

26   reconsideration of Defendants’ motions to dismiss, which contest the Court’s subject matter

27   jurisdiction based on the Related Case Plaintiffs’ lack of standing, it should be resolved before

28   Defendants are required to address the merits of the Related Case Plaintiffs’ positions, and all
                                                       9
              Joint Case Management Statement and [Proposed] Order – Case Nos. 20-cv-01889-EJD, 20-cv-01889-EJD
      Case 5:20-cv-00455-EJD Document 35 Filed 09/21/20 Page 11 of 13



 1   other deadlines should be stayed in the meantime. If the Court disagrees, Defendants agree to the

 2   schedule proposed by the Related Case Plaintiffs above.

 3         18.         Trial

 4         The merits of these actions should be decided on cross-motions for summary judgment

 5   because they are actions for review on an administrative record. See Civ. L.R. 16-5. Therefore, no

 6   trial is expected to occur.

 7         19.         Disclosure of Non-party Interested Entities or Persons

 8         Civil Local Rule 3-15 does not apply to governmental entities or their agencies, including

 9   California and Defendants.

10             AFT Plaintiffs filed a Certificate of Interested Entities or Persons, pursuant to Civil Local

11   Rule 3-15, on January 22, 2020. [AFT Dkt. 3.] Pursuant to that rule, each of the AFT Plaintiffs

12   certify that, as of the date of this filing, other than the named parties, there is no such interest to

13   report.

14         20.         Professional Conduct

15         All attorneys of record for the parties have reviewed the Guidelines for Professional

16   Conduct for the Northern District of California.

17         21.         Other

18         The parties will meet and confer regarding any potential matters that may facilitate the just,

19   speedy, and inexpensive disposition of this matter after Defendants answer and file the

20   administrative record.

21
     Dated: September 21, 2020                             Respectfully submitted,
22

23                                                         /s/ Bernard A. Eskandari
                                                           BERNARD A. ESKANDARI
24                                                         Supervising Deputy Attorney General
                                                           AMOS E. HARTSTON
25                                                         DANIEL A. OSBORN
                                                           Deputy Attorneys General
26

27                                                         Attorneys for Plaintiff the People of the State of
                                                           California
28
                                                                10
                 Joint Case Management Statement and [Proposed] Order – Case Nos. 20-cv-01889-EJD, 20-cv-01889-EJD
     Case 5:20-cv-00455-EJD Document 35 Filed 09/21/20 Page 12 of 13



 1

 2                                                  /s/ Daniel A. Zibel
                                                    DANIEL A. ZIBEL*
 3                                                  AARON S. AMENT*
 4                                                  ROBYN K. BITNER*
                                                    NATIONAL STUDENT LEGAL DEFENSE
 5                                                  NETWORK
                                                    1015 15th Street N.W., Suite 600
 6                                                  Washington, D.C. 20005
                                                    dan@defendstudents.org
 7
                                                    aaron@defendstudents.org
 8                                                  robyn@defendstudents.org
                                                    Tel: (202) 734-7495
 9
                                                    GLENN ROTHNER (SBN 67353)
10                                                  ROTHNER SEGALL & GREENSTONE
                                                    510 South Marengo Avenue
11                                                  Pasadena, CA 91101
                                                    grothner@rsglabor.com
12                                                  Telephone: (626) 796-7555
                                                    Facsimile: (626) 577-0124
13
                                                    Attorneys for Plaintiffs American Federation of
14                                                  Teachers, California Federation of Teachers, Isai
                                                    Baltezar, and Julie Cho
15

16                                                  *Admitted Pro Hac Vice

17

18                                                  JEFFREY BOSSERT CLARK
                                                    Acting Assistant Attorney General
19                                                  MARCIA BERMAN
                                                    Assistant Director, Federal Programs Branch
20
                                                    /s/ Katheryn L. Wyer
21                                                  KATHRYN L. WYER (Utah Bar No. 9846)
                                                    U.S. Department of Justice, Civil Division
22                                                  1100 L Street, N.W., Room 12014
                                                    Tel: (202) 616-8475
23                                                  Email: kathryn.wyer@usdoj.gov
24                                                  Attorneys for Defendants
25

26

27

28
                                                         11
          Joint Case Management Statement and [Proposed] Order – Case Nos. 20-cv-01889-EJD, 20-cv-01889-EJD
      Case 5:20-cv-00455-EJD Document 35 Filed 09/21/20 Page 13 of 13



 1                                      CASE MANAGEMENT ORDER
 2        The above JOINT CASE MANAGEMENT STATEMENT & PROPOSED ORDER is

 3   approved as the Case Management Order for this case and all parties shall comply with its

 4   provisions.

 5        The Court hereby relieve the parties from the ADR process and vacates any otherwise-

 6   applicable ADR-related deadlines and other requirements in this litigation. See ADR L.R. 3-3(c).

 7        In addition, the Court makes the further scheduling orders as follows:

 8

 9

10

11

12   IT IS SO ORDERED.
13

14   Dated: _____________                                         _______________________
                                                                  EDWARD J. DAVILA
15                                                                United States District Judge
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                             12
              Joint Case Management Statement and [Proposed] Order – Case Nos. 20-cv-01889-EJD, 20-cv-01889-EJD
